Citation Nr: 0610557	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  03-24 952A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
asthma, to include a separate evaluation from sleep apnea.

2.  Entitlement to an initial evaluation in excess of 30 
percent for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from September 1988 to 
October 2001.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  

The appellant has expressed disagreement with a November 2002 
rating decision that granted service connection for multiple 
sclerosis and assigned an initial evaluation of 30 percent 
for that disability.  The claims file does not contain any 
Statement of the Case (SOC) issued in response to the 
appellant's January 2003 Notice of Disagreement (NOD) (a 
handwritten letter from the appellant indicating that the 30 
percent was not a high enough evaluation).  The Board must 
therefore remand that issue for the issuance of an SOC.  See 
Manlincon v. West, 12 Vet. App. 238, 240 (1999).  

The appellant appealed the initial 10 percent evaluation 
assigned to the asthma disability when service connection was 
granted.  The appellant is, in effect, asking for a higher 
rating effective from the date service connection was granted 
(October 10, 2001).  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

After the appellant disagreed with the 10 percent initial 
asthma evaluation, the RO increased the rating from 10 to 30 
percent, effective from October 10, 2001; however, it is 
presumed that he is seeking the maximum benefit allowed by 
law and regulation, and "it follows that such a claim remains 
in controversy where less than the maximum available benefit 
is awarded." AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, the issues on appeal are as set out on the title 
page.

In September 2003, the appellant indicated that he wanted aid 
and attendance benefits.  The RO apparently has not yet 
issued a rating decision on that claim.  The matter is 
REFERRED to the RO for appropriate action.

In March 2006, a Board hearing was held in Washington, DC 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.  

At that hearing, the appellant submitted additional evidence, 
namely private medical treatment records dated in June 2003; 
the appellant also submitted a written waiver of review of 
that evidence by the agency of original jurisdiction and 
therefore referral to the RO of evidence received directly by 
the Board is not required.  See 38 C.F.R. § 20.1304; Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

The multiple sclerosis initial rating issue is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  Manifestations of asthma and chronic sleep apnea are not 
duplicative of or overlapping.

2.  Chronic respiratory failure with carbon monoxide 
retention or cor pulmonale has not been demonstrated; the 
appellant does not have a tracheostomy.

3.  There is no evidence that appellant requires medical 
treatment at least monthly for exacerbations of his service-
connected asthma, or that the asthma requires at least three 
courses of steroid treatment per year; there is no evidence 
that appellant requires any systemic corticosteroids or 
immunosuppressant drugs.


CONCLUSIONS OF LAW

1.  The criteria for an initial separate rating of 50 
percent, but not more, for sleep apnea have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.96, 4.97, Diagnostic Code 6847 (2005).

2.  The criteria for an initial separate rating of 30 
percent, but not more, for bronchial asthma have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.96, 4.97 (Diagnostic Code 6602) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to statute and regulation, VA has specified duties 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, VA's duties have been fulfilled.  VA must notify the 
veteran of evidence and information necessary to substantiate 
his claims and inform him whether he or VA bears the burden 
of producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
rating claims.  In a November 2001 RO letter, the appellant 
was informed of VA's duty to assist in obtaining evidence; he 
was also informed about the kinds of evidence that VA would 
help him to obtain.  In the March 2002 rating decision, the 
appellant was notified of the clinical findings required for 
an initial evaluation for sleep apnea in excess of 50 
percent.  In the August 2002, rating decision, the appellant 
was notified of the clinical findings required for an 
evaluation in excess of 30 percent for his asthma disability.  
In the July 2003 Statement of the Case (SOC), the RO informed 
the appellant about what the evidence had to show to 
establish entitlement to higher ratings for his asthma 
disability.  Therefore, VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed. 

Even if the appellant was not provided the required notice 
until after the RO adjudicated the appellant's rating claim, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that any late notice under the pertinent statutes and 
regulations requires remand to the RO.  Nothing about the 
evidence or any response to any notification suggests that 
the case must be re-adjudicated ab initio to satisfy any 
procedural requirements.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d)).  Here, VA 
arranged for examinations for compensation purposes.  The 
appellant was informed about the provisions of the pertinent 
regulations in the rating actions and in the July 2003 SOC; 
the appellant was supplied with the text of 38 C.F.R. § 3.159 
in the July 2003 SOC.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  In this case, the appellant has 
been assigned an effective date for service connection of 
both sleep apnea and asthma from the date of the claim, and 
the entire period from then until the present is under 
appellate review.  The appellant was also provided with 
notice as to the clinical findings needed for higher 
evaluations for each of those disabilities, as well as the 
assistance VA would provide.  Therefore, there is no duty to 
assist that was unmet and the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

All relevant facts with respect to the claims addressed below 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).


The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant contends that his service-connected 
disabilities at issue in this case have been more severely 
disabling than reflected by the current evaluation.  He 
contends that he is entitled to a separate rating for asthma 
from the date of the grant of service connection.

The RO found that 38 C.F.R. § 4.96 bars the assignment of a 
separate rating for the asthma condition apart from the sleep 
apnea condition.  However, that provision states that ratings 
under Diagnostic Codes 6600 through 6817 will not be combined 
with each other.  That provision also states that ratings 
under Diagnostic Codes 6822 through 6847 will not be combined 
with each other.  The two specified ranges of diagnostic 
codes are stated in the disjunctive and thus, the provision 
does not automatically prohibit the assignment of a rating 
under Diagnostic Codes 6600 through 6604 in addition to the 
assignment of a rating under Diagnostic Codes 6822 through 
6847.

Furthermore, under 38 C.F.R. § 4.96, a separate rating can be 
assigned for asthma even when the veteran is receiving 
compensation for sleep apnea.  While these respiratory 
conditions each impair his ability to breathe, each condition 
has distinct and separate symptomatology.  The sleep apnea is 
caused by obstructive factors and results in disruption of 
breathing during sleep; the condition is alleviated by the 
use of CPAP.  The asthma is caused by exposure to allergens 
and irritant particles and results in recurrent attacks of 
spasmodic contraction of the bronchi; the condition is 
alleviated by the use of bronchodilators.  Because the 
symptomatology does not overlap, a separate rating should be 
assigned for the asthma.  See Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994).

The law provides that disability evaluations are determined 
by the application of a schedule of ratings that is based 
upon an average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a reasonable doubt 
as to the degree of disability, such doubt will be resolved 
in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In the evaluation of service-connected 
disabilities, the entire recorded history, including medical 
and industrial history, is considered so that a report of a 
rating examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The appellant appealed the initial evaluation assigned for 
his asthma disability addressed here.  The Court held, in 
Fenderson v. West, 12 Vet. App. 119 (1999), that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the 
then-current severity of the disorder.  Cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In that decision, the 
Court also discussed the concept of "staging" ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the 
period(s) in question.  The issues before the Board are 
consequently taken to include whether there is any basis for 
a higher rating at any pertinent time, to include whether a 
higher rating currently is in order.

Review of the medical evidence of record reveals that the 
appellant has been using CPAP therapy for his sleep apnea 
disability since his discharge from service.  This was noted 
in the November 2002 VA neurology examination.  Pursuant to 
38 C.F.R. § 4.97, the assignment of a 50 percent rating 
requires the use of a breathing assistance device such as 
continuous airway pressure (CPAP) machine; the appellant has 
met this requirement.  The next higher available evaluation 
is 100 percent; a 100 percent rating is warranted when there 
is chronic respiratory failure with carbon dioxide retention 
or cor pulmonale, or if a tracheostomy is required.  See 
38 C.F.R. § 4.97, Diagnostic Code 6847.  None of the medical 
evidence of record, including the service medical records, 
the reports of VA examinations conducted in December 2001, 
December 2002, and February 2003, the VA treatment records 
dated between 2002 and 2003, and the June 2003 private 
medical records, demonstrates that the appellant has met any 
one of those criteria.  Therefore, an initial evaluation in 
excess of 50 percent for the sleep apnea disability is not 
warranted.

Review of the evidence of record reveals that the appellant 
uses daily inhalational bronchodilator therapy for his 
service-connected asthma.  The appellant's bronchial asthma 
has been rated as 30 percent disabling under Diagnostic Code 
6602 of the Rating Schedule.  Diagnostic Code 6602 provides 
that a 30 percent evaluation will be assigned where there is 
an FEV-1 of 56- to 70 percent predicted, or; FEV-1/FVC of 56 
to 70 percent, or; daily inhalational or bronchodilator 
therapy, or; inhalational anti-inflammatory medication.  A 60 
percent rating requires FEV-1 of 40- to 55 percent predicted, 
or; FEV-1/FVC of 40 to 55 percent, or; at least monthly 
visits to a physician for required care of exacerbation, or 
intermittent (at least three times per year) courses of 
systemic (oral or parenteral) corticosteroids.  For a rating 
of 100 percent: FEV-1 less than 40 percent of predicted, or 
FEV1/FVC less than 40 percent, or more than one attack per 
week with episodes of respiratory failure, or daily use of 
systemic (oral or parenteral) corticosteroids or immuno-
suppressive medications.  

Upon review of all the evidence of record and in light of the 
above rating criteria, the Board concludes that the evidence 
does not support a schedular evaluation in excess of 30 
percent for the appellant's bronchial asthma.  None of the 
values disclosed as a result of any pulmonary function 
testing of record indicates that the appellant's asthma 
disability warrants an initial evaluation in excess of 30 
percent under the provisions of Diagnostic Code 6602.  The 
medical evidence of record does not reveal the existence of 
at least monthly visits to a physician for required care of 
exacerbation, or intermittent (at least three times per year) 
courses of systemic (oral or parenteral) corticosteroids.  
Nor is it clinically shown that the appellant requires daily 
use of systemic (oral or parenteral) corticosteroids or 
immuno-suppressive medications.  There is no clinical 
evidence of record to establish that the appellant 
experiences more than one attack per week with episodes of 
respiratory failure.  Therefore, a preponderance of the 
evidence is against the claim for a disability evaluation in 
excess of 30 percent.  38 C.F.R. § 4.97, Diagnostic Code 
6602.  

Notwithstanding the above discussion, a rating in excess of 
the currently assigned 50 and 30 percent evaluations for the 
sleep apnea and asthma disabilities at issue may be granted 
when it is demonstrated that the particular disability 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  

The RO considered, and rejected, the assignment of an 
extraschedular evaluation.  The Board finds no evidence that 
the appellant's service-connected sleep apnea disability or 
his asthma disability has presented such an unusual or 
exceptional disability picture at any time as to require an 
extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The two schedular evaluations in this case are not 
inadequate.  There are higher ratings for these disabilities, 
but the required manifestations have not been shown in this 
case.  The Board further finds no evidence of an exceptional 
disability picture in this case.  The appellant has required 
any hospitalization for his sleep apnea or his asthma from 
October 2001 onward.  The appellant has not offered any 
objective evidence of any symptoms due to either disability 
that would render impractical the application of the regular 
schedular standards.  Consequently, the Board concludes that 
the assignment of an extraschedular rating is not warranted 
in this case at any time for either disability.  See Floyd v. 
Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. 
App. 337, 338-339 (1996) (When evaluating an increased rating 
claim, it is well established that the Board may affirm an 
RO's conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own.)

Because this is an appeal from the initial rating for the 
sleep apnea disability and for the asthma disability, the 
Board has considered whether "staged" ratings are 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In this instance, the record does not show varying 
levels of disability for either and, therefore, does not 
support the assignment of a staged rating for either the 
sleep apnea disability or the asthma disability.


ORDER

An initial separate 50 percent schedular evaluation for sleep 
apnea is granted, subject to the regulations governing 
payment of monetary benefits.

An initial separate 30 percent schedular evaluation for 
asthma is granted, subject to the regulations governing 
payment of monetary benefits.


REMAND

After the appellant received notice of a November 2002 rating 
decision that granted service connection for multiple 
sclerosis and assigned an initial 30 percent evaluation, he 
expressed disagreement with the assigned evaluation in a 
handwritten letter submitted in January 2003.  The claims 
file does not contain any Statement of the Case (SOC) issued 
in response to the appellant's January 2003 Notice of 
Disagreement (NOD).  The Board must therefore remand that 
issue for the issuance of an SOC.  See Manlincon v. West, 12 
Vet. App. 238, 240 (1999).

Accordingly, this case is REMANDED for the following:

The RO should re-examine the appellant's 
claim pertaining to an increased initial 
evaluation for the multiple sclerosis 
disability.  If no additional development 
is required, the RO should prepare an SOC 
in accordance with 38 C.F.R. § 19.29 
(2005), unless the matter is resolved by 
granting the benefit sought, or by the 
appellant's withdrawal of the NOD.  If, 
and only if, the appellant files a timely 
substantive appeal, should the increased 
initial rating issue be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


